United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 02-1254
                                      ___________

Harold H. G. Edwards,                *
                                     *
            Appellant,               *
                                     * Appeal from the United States
     v.                              * District Court for the
                                     * District of Minnesota.
David E. Culbertson; Culbertson      *
Law Offices; Richard David Smith,    *       [UNPUBLISHED]
                                     *
            Appellees.               *
                                ___________

                             Submitted: April 24, 2003
                                 Filed: May 6, 2003
                                      ___________

Before MORRIS SHEPPARD ARNOLD, BYE, and RILEY, Circuit Judges.
                         ___________

PER CURIAM.

     Harold H. G. Edwards (Edwards) appeals the district court’s1 order denying his
motion for a default judgment, and dismissing his complaint without prejudice.
Edwards brought an action alleging RICO2 violations and state law tort claims against
Ohio attorney David E. Culbertson (Culbertson), Culbertson Law Offices, and

        1
       The Honorable Donovan W. Frank, United States District Judge for the
District of Minnesota.
        2
            The Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. §§ 1961-
1968.
Richard David Smith (Smith). After Culbertson was dismissed for lack of personal
jurisdiction (an order Edwards does not appeal), the court dismissed the remaining
defendants for lack of personal jurisdiction, and, alternatively, for failure to state a
claim. The court also dismissed the remaining state law claims.

       Having carefully reviewed the record and Edwards’s brief, we conclude the
challenged dismissal was proper, if not for lack of personal jurisdiction, then for
failure to establish the existence of an “enterprise” for purposes of a RICO claim. See
Smith v. Boyd, 945 F.2d 1041, 1043 (8th Cir. 1991) (district court may sua sponte
dismiss complaint under Fed. R. Civ. P. 12(b)(6) so long as dismissal does not
precede service of process); United HealthCare Corp. v. Am. Trade Ins. Co., 88 F.3d
563, 570 (8th Cir. 1996) (elements of RICO claim).

      Edwards requested entry of a default judgment against Smith in the amount of
$16,549.50 and a default judgment against Culbertson Law Offices in the amount of
$39,459.59. Since Edwards’s RICO claim fails, Edwards does not allege a sufficient
amount in controversy ($75,000.00) to establish diversity jurisdiction. See 28 U.S.C.
§ 1332(a).

     Accordingly, we affirm. See 8th Cir. R. 47B. We deny Culbertson’s pending
motion.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-